Citation Nr: 1502912	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for asthma disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for residuals of bronchitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2005 to September 2005 and from May 2009 to May 2010. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2010 and an August 2012 rating decisions by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 

In April 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Subsequent the Travel Board hearing, in May 2013, the Veteran submitted additional evidence regarding his asthma claim without a waiver of initial RO jurisdiction.  Given the favorable decision below for the Veteran's asthma claim, the Board finds that inclusion of the additional evidence into the record at this time is not prejudicial.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.



FINDINGS OF FACT

1.  The Veteran's current diagnosed asthma disorder is likely related to his second period of service in Southwest Asia. 

2.  In a November 2012 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for bilateral hearing loss. 

3.  In a November 2012 correspondence, the Veteran stated his desire to withdraw from appeal his claim for entitlement to service connection for residuals of bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2014).
 
3.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for residuals of bronchitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).   In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for asthma disorder.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran seeks entitlement to service connection for an asthma disorder.  He contends that he developed asthma as a result of his exposure to smoke from burning fires and to sand/dust during his active duty deployment in Southwest Asia.  The Veteran reports that he developed a productive cough during his deployment that never fully resolved, but instead his symptoms decreased during the winter months and increased during the summer months.  The Veteran denied have had experienced any breathing problems prior to his deployment to Southwest Asia.  See March 2012 statement in support of the case; see also Travel Board hearing transcript. 

A review of the Veteran's service records shows that he was deployed to Southwest Asia from May 2009 to March 2010.  In September 2009, the Veteran sought treatment for persistent symptoms of sore throat and difficulty breathing with productive cough.  He was assessed with acute bronchitis and prescribed antibiotics. None of the subsequent service treatment records reflect complaints of breathing or other respiratory problems.  On his June 2010 post-deployment health re-assessment (PDHRA) report, the Veteran denied having had experienced a cough lasting for more than 3 weeks and trouble breathing.  He also denied having any major health concerns as a result of being exposed to environmental hazards. 

Shortly thereafter, in August 2010, the Veteran filed his initial application for VA benefits, to include complaints of a respiratory problem manifested by coughing in the morning since October 2009.  The Veteran was afforded a VA general medical examination in September 2010 in conjunction with his claims.  That examination report shows that the Veteran informed the VA examiner that he had experienced a yellow productive cough since his deployment which he felt might be a result of his exposure to dust in Iraq.  He further reported that he used a saline spray to help keep his nose dry and this had improved his cough.  Based on the findings from clinical evaluation, to include a pulmonary function test (PFT), the VA examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of any chronic respiratory problem. 

Subsequent VA and private treatment records show that the Veteran continued to complain of difficulty breathing manifested by a chronic productive cough since his deployment in Iraq.  An August 2011 private treatment record shows that he presented with complaints of occasional wheezing and some dyspnea on exertion.  It was felt that his symptoms of chronic productive cough were possibly asthma.  He was advised to undergo further testing, which ultimately confirmed a diagnosis of asthma.  See September 2011 private treatment record. He has been receiving treatment for asthma since then. 

In support of his claim, the Veteran has submitted two medical statements from his treating private physician (C.E.C., M.D.) dated in September 2011 and May 2013.  Both of these statements contain a favorable medical nexus between the Veteran's reported history of chronic productive cough since his deployment and his current diagnosis of asthma.  Also, in each of these statements, the Veteran's treating private physician provided a medical opinion that it was at least as likely as not his current asthma disorder was related to his service in Iraq. 

In June 2012, the Veteran was afforded a VA examination in conjunction with his claim.  That examination report shows that the Veteran had a current diagnosis of asthma.  Based on a review of the claims folder and the findings from clinical evaluation, including the Veteran's reported history of productive cough since his deployment, the VA examiner initially concluded that the Veteran's asthma had its onset during his period of service.  However, in a July 2012 addendum medical statement, the VA examiner stated that after a second review of the claims folder, the Veteran's current diagnosed asthma was less likely than not related to his service in Southwest Asia.  The VA examiner noted that there was no objective evidence of treatment for asthma during his active duty deployment and his current asthma symptoms did not have an onset until two years after his service. 

Here, the record clearly reflects a current diagnosis of asthma, and element (1) has been met.  (The Board notes that further consideration of the Veteran's contention that his asthma is the result of an undiagnosed illness is not necessary given the medical evidence of a current diagnosed disorder.  See 38 C.F.R. § 3.317.)  In addition, the Board observes that the Veteran's service treatment records show that he had complained of breathing problems during his deployment in Southwest Asia, and he has credibly reported that he was exposed to dust and dry air during his deployment. Element (2) in-service disease or injury, has also been established.  The remaining question on appeal is whether the competent evidence of record supports element (3) a medical link between his current diagnosis and his period of service in Southwest Asia.  Here, after resolving any doubt in the Veteran's favor, the Board finds that it does. 

Notably, the Veteran was initially treated for bronchitis in 2009, but he reports that his symptoms of productive cough and difficulty breathing did not fully resolve.  Although he did not complaint of breathing problems on his June 2010 PDHRA, he did complain of persistent coughing in the morning on his August 2010 application for VA benefits.  Also, during the September 2010 VA general medical examination, the Veteran informed the VA examiner that he has experienced a productive cough since his deployment.  

The Board does not doubt the Veteran's credibility regarding his statements that he has experienced a chronic productive cough, despite his lack of complaints on his June 2010 PDHRA.  In this regard, the Veteran has credibly testified during the April 2013 Board hearing, that at the time of the June PDHRA, his symptoms had decreased to a level of almost asymptomatic because of change in his environmental surrounding and colder weather.  Moreover, only two months after his June 2010 PDHRA, when the Veteran was living in warmer environment, his symptoms increased.  The Veteran reports of increased symptoms in August 2010 are also reflected in the contemporaneous medical treatment records. 

This symptomatology of a chronic productive cough, as well as his history of exposure to dust and dry air, has been associated with his current diagnosed of asthma by Dr. C., his private treating physician.  A diagnosis based on the symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.
 
In addition, the record contains the favorable medical opinion from Dr. C. that the Veteran's current diagnosed asthma is likely related to his period of service in Southwest Asia when he was exposed to environmental hazards and developed a chronic productive cough. 

The Board has considered the 2012 VA examiner's revised medical nexus opinion after his second review of the claims folder which weighs against the Veteran's claim for service connection.  That being said, it does not appear that the VA examiner considered the Veteran's lay statements regarding continuity and fluctuation of symptoms in conjunction with his revised medical conclusion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (providing that where a Veteran has provided credible lay testimony, and that lay testimony has not been rejected, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records). As noted above, his lay statements are considered competent and credible in this matter.  Although it is clear that the VA examiner review of the claims folder, the Board places less probative value in the VA examiner's revised medical opinion given the lack of explanation for why the Veteran's reported history was previously considered in June 2012 but then subsequently disregarded in July 2012.  

Here, the Board finds that after resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his current asthma first manifested during his period of service in Southwest Asia, and the more probative medical nexus opinion supports a link between his current disability and his period of service. Accordingly, service connection for asthma disorder is warranted.

Withdrawn Claims 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  

The Veteran perfected his appeals as to the denial of the claims for entitlement to service connection for bilateral hearing loss and residuals of bronchitis. Significantly, in a correspondence received by VA in November 2012, the Veteran specifically stated that he wished to withdraw his appeal as to the service connection claims.  

As is required by 38 C.F.R. § 20.204(b), the Veteran's request to withdraw these issues were made in writing by the Veteran.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawals of these issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

Entitlement to service connection for asthma disorder is granted. 

Entitlement to service connection for bilateral hearing loss is dismissed. 

Entitlement to service connection for residuals of bronchitis is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


